Title: William Smith to Abigail Adams, 10 June 1797
From: Smith, William
To: Adams, Abigail


        
          
            Dear Madam.
            Boston. 10th. June. 1797.
          
          I was not more fortunate in the weather on my return, than I was in going to Philaa. 3 days out 5 on the road it constantly rain’d.— before this you have seen the Speech of our New. Gov. & the answers of the Senate & House. this Election is as popular as any for some Years. the Answer from the House passd. as reported by the Comtee. without any debate or the least alteration. the Printers of the Chronicle expected to have made interest sufficient to be appointed printer’s. in this they have been disappointed the Senate appointed the same as the last Year & sent to the House their appointment one Member mov’d, as usual, to assign a Day for the choice, another Member, Dr Eustis mov’d to concur with the Senate, which was immediately passd. without debate. this business for several Years past, has taken up the House several Days. at present it appears to be the disposition of the Court, not to enter into any trifling controversy but join & promote the best interest of the Country— the Answer of the House to the President, we have just recd. as the Members have not deliver’d their long Speeches (many of which I presume were wrote before they left home.) I hope they will now proceed upon business. people differ very much in their opinion, in this place respecting the arming of Merchantemen I believe from what I have heard, it is generally against it. it is fear’d that the imprudent conduct of many, wou’d have a tendency to involve us in, rather than extricate us, from, a contest with F[rance.]

from our last accounts I think the […] greatest probability that a general peace will soon take place. in Europe & that the Embassy from this Country will be well recd.
          Mrs. S. & our Children are well she joins me with Betsey in our best regards to you & the President.
          I am Affecly.
          
            Wm. Smith.
          
        
        
          This will be handed you by Mr. Cutts. brother to our Mr Cutts. Portso.
        
      